Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2020 has been entered.
 
Remarks
Examiner contacted Applicant to recommend an amendment to the independent claims 1 and 15 to place said claims, and all dependent claims thereof, in a condition for allowance. Such an amendment would require modification to the placement of the fixing member to read “the fixing member being disposed entirely within the moderation region” or the like so as to preclude an interpretation wherein the fixing member is contained both within the moderation region and within a region outside the moderation region, as would now be permitted under broadest reasonable interpretation. Any response by Applicant which includes such language in Claims 1 and 15 would result in said claims being in a condition for allowance. 

Examiner also enters US 20100310912 by Kim et al (hereinafter Kim) into the record. Kim discloses a fixing member (30a Fig. 2 for example) and discloses the desire to optimize the parameters of said fixing member to ensure sufficient adhesion ([0041]). Although Kim teaches optimization of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015011895 by Kawasaki et al (hereinafter Kawasaki – machine translation attached and cited) in view of US 20120214041 by Harada et al (hereinafter Harada) and alternatively, further in view of Kim. 

Regarding Claim 1, Kawasaki discloses a flat wound electrode cell (Fig. 11 for example). Kawasaki does not disclose the cell used within a battery assembly. 

However, Harada discloses it is well-known and conventional in the art to use a plurality of wound-type electrode batteries in a battery module (Fig. 1) as it would be known that a plurality of cells would produce more energy than a single cell. 

As such, it would have been obvious to a skilled artisan to use a plurality of batteries disclosed by Kawasaki to form a module, as taught by Harada, as use of a plurality of cells would produce more energy than a single cell. 

In combination, modified Kawasaki discloses a plurality of cells, each comprising a flat wound electrode body (Kawasaki Fig. 11 teaching the claimed “a plurality of unit cells each comprising a flat wound electrode body”) each contained within a container (Kawasaki 1 Fig. 1 and 2 teaching the claimed 

Spacers are disposed between adjacent cells when forming a module of a plurality of cells (Harada 5 Fig. 2 teaching the claimed “spacers disposed so as to sandwich the unit cells in the array direction”). Each spacer includes a flat-plate portion and a rib portion which protrudes from the flat portion to the side surfaces of each container (Harada Fig. 5 teaching the claimed “each spacer comprising a spacer flat portion disposed so as to oppose the side surfaces, and a rib portion protruding from the flat portion towards the side surfaces”). 

The assembly also includes a connection plate which holds together the plurality of batteries when forming the module (Harada 120 Fig. 20 teaching the claimed “and a restraining member that restrains the arrayed unit cells and spacers, in such a manner that an inherent stress is present in a direction in which the unit cells and the spacers are compressed along the array direction”). 

Each cell within the assembly being a flat wound electrode type cell includes an elongate positive electrode and negative electrode (Kawasaki Fig. 3 [0025] teaching the claimed “the flat wound electrode body being provided with an elongate positive electrode, an elongate negative electrode, the positive electrode and the negative electrode being stacked so as to be insulated from each other and being wound so as to yield an oval shape in a sectional view about a winding axis that is a transverse direction perpendicular to a longitudinal direction”). 



The electrode body of each cell includes a flat portion which extends along a long axis of the oval shape within the container such that the flat portion opposes side surfaces of the container (Kawasaki Fig. 4, 10-12 for example teaching the claimed “the flat wound electrode body including a flat portion including the stacked positive electrode and negative electrode extending along a major axis of the oval shape and being accommodated in the battery case in such a manner that the flat portion opposes the side surfaces”). 

Kawasaki discloses the flat portion of the electrode wound body includes the region which includes the adhesive tape fixing member, teaching the claimed “the flat portion contains a moderation region and the fixing member being disposed in the moderation region”. 

All regions of the flat portion of the electrode wound body which are not the region over which the fixing member is disposed are considered the claimed “pressing region”, i.e. the entire flat portion of Fig. 11 which exception of item 20d, reading on the claimed “The flat portion comprising a pressing region”. As can be seen from Harada Fig. 3, when employing the plurality of cells in a module, the ribs of the spacer (2b Fig. 3 above) are disposed along the top, bottom and middle of spacer such that they would make contact with the top, middle and bottom of each flat portion of the electrode wound body. Where the ribs make contact with the flat portion of the electrode body are considered the claimed “pressing site”, reading on the claimed “the pressing region including a pressing site opposing the rib portion”. The ribs make contact with the flat portion only in an area which does not contain the fixing 

Additionally, regarding placement of the fixing member of modified Kawasaki, Kim discloses a wound electrode body having a fixing member to maintain the wound shape thereon (30a Fig. 2) wherein the dimensions of the fixing member are optimized to ensure sufficient adhesion ([0041]). As such, a skilled artisan would appreciate the fixing member disclosed by modified Kawasaki should be optimized in dimension and as such, may result in optimized placement of the fixing member to being maximized with the “moderation region”. 

Regarding Claim 2, modified Kawasaki discloses the wound electrode body includes the region which contains the fixing member and the pressing region wherein the pressing region can be subdivided into two pressing regions (Kawasaki Fig. 11 for example teaching the claimed “wherein the pressing region includes a second pressing region provided over a direction along the major axis, at each of both ends of the flat portion in the winding axis direction”). Examiner notes, there are no structural requirements set forth to limit which regions can be determined to be the first or second “pressing 
 
Regarding Claim 3, as the two second regions can be selected in any manner along the elongated electrode body as long as those regions do not contain the fixing member, the regions can be selected so as to allow for a first dimension of the first region to be smaller than a dimension of the second region (Kawasaki Fig. 11 for example teaching the claimed “wherein a dimension of the first pressing region in the winding axis direction is smaller than a dimension of the second pressing region in the winding axis direction”). 
 
Regarding Claim 4, modified Kawasaki is configured such that the pressing region of the wound type electrode can be designated so as to include three regions wherein a third region can be designated so as to be positioned within a top 2/3 region along a major axis of the flat portion of the wound type electrode (Kawasaki Fig. 4 or 11 for example teaching the claimed “wherein when the pressing region includes a third pressing region over the flat portion in the winding axis direction, the third pressing region is disposed within a top 2/3 region in a direction along the major axis, with the assembled battery being disposed so that the major axis matches a vertical direction”). The fixing member is disposed along a lower 1/3 region of the wound electrode body such that the region of the flat portion which contains the fixing member is also located within the lower 1/3 of the flat portion (Kawasaki Fig. 4 teaching the claimed “and the moderation region is disposed at least at a bottom 1/3 region in the direction along the major axis”). 
 
Regarding Claim 5, modified Kawasaki discloses the wound electrode would include two opposing curved portions which may be designated as “R” portions (Kawasaki Fig. 4 for example 
 
Regarding Claim 6, modified Kawasaki discloses the major axis of the flat portion of the electrode body is a vertically extending axis (Kawasaki Fig. 11 for example and Harada Fig. 9 teaching the claimed “wherein when the assembled battery is disposed so that the major axis matches a vertical direction”). The spacers are formed so as to include openings at the bottom of the vertical axis (see bottom left opening Fig. 9 Harada for example teaching the claimed “the spacers have an inflow portion at the bottom”). There are also openings at each of both ends in the horizontal direction (see 9a and 9b Fig. 9 Harada teaching the claimed “and outflow portions at both ends in the winding axis direction, and the rib portion is configured in the form of a flow channel wall that is erected along at least part of a flow channel extending from the inflow portion towards the outflow portions”). 

Regarding Claim 7, modified Kawasaki discloses a nonaqueous electrolyte within each battery cell (Kawasaki [0002] teaching the claimed “wherein the unit cells each contain a nonaqueous electrolyte solution within the battery case”). 

	Regarding Claim 8, modified Kawasaki discloses only the pressing site of the pressing region of the flat wound electrode contacts the rib portion of the spacer (Kawasaki Fig. 11 and Harada Fig. 3 teaching the claimed “wherein only the pressing site of the pressing region of the flat portion contacts the rib portion”). 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki) in view of Harada and US 20130040181 by Kim (hereinafter Kim ‘181) and alternatively, further in view of Kim. 

Regarding Claim 9, Kawasaki discloses a flat wound electrode cell (Fig. 11 for example). Kawasaki does not disclose the cell used within a battery assembly. 

However, Hiroe discloses it is well-known and conventional in the art to use a plurality of wound-type electrode batteries in a battery module (Fig. 1) as it would be known that a plurality of cells would produce more energy than a single cell. 

As such, it would have been obvious to a skilled artisan to use a plurality of batteries disclosed by Kawasaki to form a module, as taught by Hiroe, as use of a plurality of cells would produce more energy than a single cell. 

In combination, modified Kawasaki discloses a plurality of cells, each comprising a flat wound electrode body (Kawasaki Fig. 11 teaching the claimed “a plurality of unit cells each comprising a flat wound electrode body”) each contained within a container (Kawasaki 1 Fig. 1 and 2 teaching the claimed “and a battery case including a pair of opposing side surfaces and accommodating the flat wound electrode body”). The plurality of cells are arranged in a direction which intersects side surfaces of each cell container (Hiroe Fig. 1 teaching the claimed “the unit cells being arrayed in an array direction that intersects the side surfaces”). 

Spacers are disposed between adjacent cells when forming a module of a plurality of cells (Hiroe Fig. 2 teaching the claimed “spacers disposed so as to sandwich the unit cells in the array direction”). 

Kawasaki fails to disclose the ribs include a curved shape. 

However, Kim ‘181 discloses a wound electrode type battery module comprising spacers disposed between units wherein the spacers include ribs which allow for air flow (Fig. 2). Spacing between adjacent ribs may change along a width direction of each unit resulting in curved surfaces of the spacers (Fig. 2 teaching the claimed “a portion of the ribs having a curved shape”) so as to efficiently transfer heat from each unit by concentrating the airflow in specific regions ([0036]-[0039]). 

As such, a skilled artisan would appreciate the ribs disclosed by modified Kawasaki may be altered to have varying spacing between them, resulting in curved surfaces, as taught by Kim ‘181, as such a modification would result in efficient heat transfer from each unit.  

The assembly also includes a connection plate which holds together the plurality of batteries when forming the module (Hiroe 15 Fig. 1 teaching the claimed “and a restraining member that restrains the arrayed unit cells and spacers, in such a manner that an inherent stress is present in a direction in which the unit cells and the spacers are compressed along the array direction”). 

Each cell within the assembly being a flat wound electrode type cell includes an elongate positive electrode and negative electrode (Kawasaki Fig. 3 [0025] teaching the claimed “the flat wound 

A fixing member being used to secure the wound end of a wound type electrode body (Kawasaki 20a Fig. 4 [0027] teaching the claimed “a fixing member, a winding end of the flat wound electrode body being fixed by the fixing member”). 

The electrode body of each cell includes a flat portion which extends along a long axis of the oval shape within the container such that the flat portion opposes side surfaces of the container (Kawasaki Fig. 4, 10-12 for example teaching the claimed “the flat wound electrode body including a flat portion including the stacked positive electrode and negative electrode extending along a major axis of the oval shape and being accommodated in the battery case in such a manner that the flat portion opposes the side surfaces”). 

Kawasaki discloses the flat portion of the electrode wound body includes the region which includes the adhesive tape fixing member, teaching the claimed “the flat portion contains a moderation region and the fixing member being disposed in the moderation region”. 

All regions of the flat portion of the electrode wound body which are not the region over which the fixing member is disposed are considered the claimed “pressing region”, i.e. the entire flat portion of Fig. 11 which exception of item 20d, reading on the claimed “The flat portion comprising a pressing region”. As can be seen from Hiroe Fig. 2, when employing the plurality of cells in a module, the ribs of 

Additionally, regarding placement of the fixing member of modified Kawasaki, Kim discloses a wound electrode body having a fixing member to maintain the wound shape thereon (30a Fig. 2) wherein the dimensions of the fixing member are optimized to ensure sufficient adhesion ([0041]). As such, a skilled artisan would appreciate the fixing member disclosed by modified Kawasaki should be optimized in dimension and as such, may result in optimized placement of the fixing member to being maximized with the “moderation region”. 

Regarding Claim 10, modified Kawasaki discloses the wound electrode body includes the region which contains the fixing member and the pressing region wherein the pressing region can be 
 
Regarding Claim 11, modified Kawasaki is configured such that the pressing region of the wound type electrode can be designated so as to include three regions wherein a third region can be designated so as to be positioned within a top 2/3 region along a major axis of the flat portion of the wound type electrode (Kawasaki Fig. 4 or 11 for example teaching the claimed “wherein when the pressing region includes a third pressing region over the flat portion in the winding axis direction, the third pressing region is disposed within a top 2/3 region in a direction along the major axis, with the assembled battery being disposed so that the major axis matches a vertical direction”). The fixing member is disposed along a lower 1/3 region of the wound electrode body such that the region of the flat portion which contains the fixing member is also located within the lower 1/3 of the flat portion (Kawasaki Fig. 4 teaching the claimed “and the moderation region is disposed at least at a bottom 1/3 region in the direction along the major axis”). 
 
Regarding Claim 12, modified Kawasaki discloses the wound electrode would include two opposing curved portions which may be designated as “R” portions (Kawasaki Fig. 4 for example teaching the claimed “wherein the flat wound electrode body is provided with an R portion at which the positive electrode and the negative electrode are curved, the R portion being a portion other than the flat portion”). The fixing member is not located within the curved end portion of the wound-type 
 
Regarding Claim 13, modified Kawasaki discloses a nonaqueous electrolyte within each battery cell (Kawasaki [0002] teaching the claimed “wherein the unit cells each contain a nonaqueous electrolyte solution within the battery case”). 

	Regarding Claim 14, modified Kawasaki discloses only the pressing site of the pressing region of the flat wound electrode contacts the rib portion of the spacer (Kawasaki Fig. 11 and Harada Fig. 3 teaching the claimed “wherein only the pressing site of the pressing region of the flat portion contacts the rib portion”). 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki) in view of US 20160126604 by Hiroe and alternatively, further in view of Kim. 

Regarding Claim 15, Kawasaki discloses a flat wound electrode cell (Fig. 11 for example). Kawasaki does not disclose the cell used within a battery assembly. 

However, Hiroe discloses it is well-known and conventional in the art to use a plurality of wound-type electrode batteries in a battery module (Fig. 1) as it would be known that a plurality of cells would produce more energy than a single cell. 



In combination, modified Kawasaki discloses a plurality of cells, each comprising a flat wound electrode body (Kawasaki Fig. 11 teaching the claimed “a plurality of unit cells each comprising a flat wound electrode body”) each contained within a container (Kawasaki 1 Fig. 1 and 2 teaching the claimed “and a battery case including a pair of opposing side surfaces and accommodating the flat wound electrode body”). The plurality of cells are arranged in a direction which intersects side surfaces of each cell container (Hiroe Fig. 1 teaching the claimed “the unit cells being arrayed in an array direction that intersects the side surfaces”). 

Spacers are disposed between adjacent cells when forming a module of a plurality of cells (Hiroe Fig. 2 teaching the claimed “spacers disposed so as to sandwich the unit cells in the array direction”). Each spacer includes a flat-plate portion and a rib portion which protrudes from the flat portion to the side surfaces of each container (Harada Fig. 2 teaching the claimed “each spacer comprising a spacer flat portion disposed so as to oppose the side surfaces, and a rib portion protruding from the flat portion towards the side surfaces”). 

The assembly also includes a connection plate which holds together the plurality of batteries when forming the module (Hiroe 15 Fig. 1 teaching the claimed “and a restraining member that restrains the arrayed unit cells and spacers, in such a manner that an inherent stress is present in a direction in which the unit cells and the spacers are compressed along the array direction”). 



A fixing member being used to secure the wound end of a wound type electrode body (Kawasaki 20a Fig. 4 [0027] teaching the claimed “a fixing member, a winding end of the flat wound electrode body being fixed by the fixing member”). 

The electrode body of each cell includes a flat portion which extends along a long axis of the oval shape within the container such that the flat portion opposes side surfaces of the container (Kawasaki Fig. 4, 10-12 for example teaching the claimed “the flat wound electrode body including a flat portion including the stacked positive electrode and negative electrode extending along a major axis of the oval shape and being accommodated in the battery case in such a manner that the flat portion opposes the side surfaces”). 

Kawasaki discloses the flat portion of the electrode wound body includes the region which includes the adhesive tape fixing member, teaching the claimed “the flat portion contains a moderation region and the fixing member being disposed in the moderation region”. 

All regions of the flat portion of the electrode wound body which are not the region over which the fixing member is disposed are considered the claimed “pressing region”, i.e. the entire flat portion of 

Additionally, regarding placement of the fixing member of modified Kawasaki, Kim discloses a wound electrode body having a fixing member to maintain the wound shape thereon (30a Fig. 2) wherein the dimensions of the fixing member are optimized to ensure sufficient adhesion ([0041]). As such, a skilled artisan would appreciate the fixing member disclosed by modified Kawasaki should be 

Regarding Claim 16, modified Kawasaki discloses the wound electrode body includes the region which contains the fixing member and the pressing region wherein the pressing region can be subdivided into two pressing regions (Kawasaki Fig. 11 for example teaching the claimed “wherein the pressing region includes a second pressing region provided over a direction along the major axis, at each of both ends of the flat portion in the winding axis direction”). Examiner notes, there are no structural requirements set forth to limit which regions can be determined to be the first or second “pressing region” and no representation of the pressing regions in the instant figures, therefore, Examiner can properly interpret any region of the wound-type electrode elongated body to be the pressing region(s).  
 
Regarding Claim 17, modified Kawasaki is configured such that the pressing region of the wound type electrode can be designated so as to include three regions wherein a third region can be designated so as to be positioned within a top 2/3 region along a major axis of the flat portion of the wound type electrode (Kawasaki Fig. 4 or 11 for example teaching the claimed “wherein when the pressing region includes a third pressing region over the flat portion in the winding axis direction, the third pressing region is disposed within a top 2/3 region in a direction along the major axis, with the assembled battery being disposed so that the major axis matches a vertical direction”). The fixing member is disposed along a lower 1/3 region of the wound electrode body such that the region of the flat portion which contains the fixing member is also located within the lower 1/3 of the flat portion (Kawasaki Fig. 4 teaching the claimed “and the moderation region is disposed at least at a bottom 1/3 region in the direction along the major axis”). 
 

 
Regarding Claim 19, modified Kawasaki discloses a nonaqueous electrolyte within each battery cell (Kawasaki [0002] teaching the claimed “wherein the unit cells each contain a nonaqueous electrolyte solution within the battery case”). 

	Regarding Claim 20, modified Kawasaki discloses only the pressing site of the pressing region of the flat wound electrode contacts the rib portion of the spacer (Kawasaki Fig. 11 and Hiroe Fig. 2 teaching the claimed “wherein only the pressing site of the pressing region of the flat portion contacts the rib portion”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721